Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/04/2022.  Presently claims 1-8 and 11-20 are pending. Claims 9-10 have been canceled. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments, however a new Claim Rejections -35 U.S.C. 112(b) have been presented based upon the Applicant’s amendments.
Applicant’s arguments with respect to claims 1-8 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/04/2022 with respect Claim Rejections - 35 USC § 103 of claims 11-18 have been fully considered but they are not persuasive.

Applicant argued that the combination of Palmer (US20130327867A1) in view of Siegfried (US3537496A) does not disclose the limitations of the amended claim 11. And the prior art of Siegfried does not teach or suggest that a manual power wheel is also associated with a manually operated power source. Siegfried also lacks any 

Palmer disclose an apparatus for a food grinding system with alternative power sources (paragraphs 0023-0024 and fig.1: ((40) and (150)), comprising:
a base (fig.1: (10)); 
a food grinder (fig.1: (100)), by the base (paragraph 0024-0029); 
a grinder drive (fig.5: (26)) that rotates to operate the food grinder (paragraph 0029); 
an electrically operated power source (figs.3: (150)) carried by the base; 
an electrical power drive (figs.5-7: (142)) that rotates upon operating the electrically operated power source (figs.3: (150)) (paragraphs 0027-0028); 
a manually operated power source (fig.2: (40)) carried by the base; 
a manual power drive (fig.1: (42)) that rotates upon operating the manually operated power source (fig.2: (40)); and 
a linkage (fig.5: (24)) movable between the electrical power drive (figs.5-7: (142)) and the manual power drive (fig.1: (42)) to selectively link the electrical power wheel or the manual power wheel to the grinder drive wheel to provide power to the food grinder (paragraph 0029).
	
Palmer does not disclose a grinder drive wheel that rotates to operate the food grinder; an electrical power wheel that rotates upon operating the electrically operated 

Siegfried teaches an apparatus for a food grinding system (col.2 line 38- line 61), comprising:
a power source (fig.2: (9)) is connected to the food grinder by sprockets and a chain (col.2 lines 52-61).  
a base (fig.1: (1)); 
a food grinder (fig.1: (15)) is supported by the base; 
a grinder drive wheel (fig.2: (13)) that rotates to operate the food grinder; 
a power source (fig.2: (9)) carried by the base; 
a power wheel (fig.1: (11)) that rotates upon operating the power source; 
a linkage (fig.1: (12)) to link the power wheel (fig.1: (11)) to the grinder drive wheel (fig.1: (13)) to provide power to the food grinder.

Both prior arts of Palmer and Siegfried are related to an apparatus for a food grinding system;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the grinder drive of the system of Palmer by a grinder drive wheel as taught by Siegfried; replace the electrical [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
As seen from the rejection above, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US20130327867A1) in view of Siegfried (US3537496A);
the prior art of Siegfried is a secondary art; and there is no need for the secondary art to teach all the limitations of claim 11. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case: 
Accordingly, this argument is not persuasive.

Claim Objections
Claim 19 objected to because of the following informalities:  
Regrading claim 19, in line 12 the phrase “ is not is not operatively” must be changed to “ .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, in line 4 the phrase “a food grinder by the base” render the claim indefinite because it is unclear what is meant by this phrase.
As best understood and for the purpose of the examination the Examiner interpreted “a food grinder by the base” as “a food grinder is supported by the base”.
Claims 12-18 are rejected because they depend from claim 11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US20130327867A1) in view of Siegfried (US3537496A).
Regarding claim 1, Palmer disclose an apparatus for a food grinding system having alternative power sources (paragraphs 0023-0024 and fig.1: ((40) and (150)), comprising:
a food grinder (fig.1: (100)), mounted on a base (fig.1: (10)) (paragraphs 0024-0029); 
a food grinder drive (fig.5: (26)) that, when rotated, operates the food grinder (paragraph 0029); 
a first power source (fig.3: (150)) carried by the base; 

a second power source (fig.2: (40)) carried by the base; 
a second power drive (fig.1: (42)) that rotates upon operation of the second power source; and 
a linkage fig.5: (24)) that couples with the food grinder drive (fig.5: (26)) and one of the first power drive (figs.5-7: (142)) and the second power drive (fig.1: (42)) to enable selection between use of the first power source and the second power source to operate the food grinder (paragraph 0029).

Palmer does not disclose a food grinder drive wheel that, when rotated, operates the food grinder; a first power wheel that rotates upon operation of the first power source; 
a second power wheel that rotates upon operation of the second power source; and 
the linkage that couples with the food grinder drive wheel and one of the first power wheel and the second power wheel to enable selection between use of the first power source and the second power source to operate the food grinder.
Siegfried teaches an apparatus for a food grinding system (col.2 line 38- line 61), comprising:
a power source (fig.2: (9)) is connected to the food grinder by sprockets and a chain (col.2 lines 52-61).  
a base (fig.1: (1)); 
a food grinder (fig.1: (15)) is supported by the base; 

a power source (fig.2: (9)) carried by the base; 
a power wheel (fig.1: (11)) that rotates upon operating the power source; 
a linkage (fig.1: (12)) to link the power wheel (fig.1: (11)) to the grinder drive wheel (fig.1: (13)) to provide power to the food grinder.
Both prior arts of Palmer and Siegfried are related to an apparatus for a food grinding system;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the food grinder drive of the apparatus of Palmer by a  food grinder drive wheel as taught by Siegfried; replace the a first power drive of the apparatus of Palmer by a power wheel as taught by Siegfried; replace the second power drive by a power wheel as taught by Siegfried; and replace the linkage of the system of Palmer by the linkage as taught by Siegfried, thereby having a food grinder drive wheel that, when rotated, operates the food grinder; a first power wheel that rotates upon operation of the first power source; 
a second power wheel that rotates upon operation of the second power source; and 
the linkage that couples with the food grinder drive wheel and one of the first power wheel and the second power wheel to enable selection between use of the first power source and the second power source to operate the food grinder, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Palmer disclose wherein the first power source (fig.1: (150)) is an electric motor (paragraph 0023).  

Regarding claim 3, Palmer disclose wherein the second power source (fig.2: (40)) is a manual power source (paragraph 0023).   
 
Regarding claim 4, Palmer disclose wherein the food grinder drive (fig.5: (26)), the first power drive (figs.5-7: (142)) and the second power drive (fig.1: (42));
Siegfried teaches the power source (fig.2: (9)) is connected to the food grinder by sprockets and a chain (col.2 lines 52-61).  
Therefore, the modification of Palmer in view of Siegfried teaches wherein the food grinder drive wheel, the first power drive wheel and the second power wheel comprise sprockets and the linkage comprises a chain.

Regarding claim 5, Palmer disclose wherein the food grinder drive (fig.5: (26)), the first power drive (figs.5-7: (142)) and the second power drive (fig.1: (42));
Siegfried teaches the power source (fig.2: (9)) is connected to the food grinder by pulleys and belt (col.2 lines 52-61).  
Therefore, the modification of Palmer in view of Siegfried teaches wherein the food grinder drive wheel, the first power drive wheel, and the second power wheel comprise pulleys and the linkage comprises a belt.  

Regarding claims 6 and 7, Palmer disclose a food grinder (fig.1: (100)), mounted on a base (fig.1: (10));
Siegfried teaches adjusting the distance between the food grinder and the power source (col.2 last 8 lines)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Palmer to have a position of the food grinder on the base is adjustable to change a distance between the food grinder and the power source as taught by Siegfried thereby having a position of the food grinder on the base is adjustable to change a first distance between the food grinder and the first power source; and a position of the food grinder on the base is adjustable to change a second distance between the food grinder and the second power source in order to regulate the tension of the linkage Siegfried (col.2 last 8 lines), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 11, Palmer disclose a food grinding system with alternative power sources (paragraphs 0023-0024 and fig.1: ((40) and (150)), comprising:
a base (fig.1: (10)); 
a food grinder (fig.1: (100)), by the base (paragraph 0024-0029); 
a grinder drive (fig.5: (26)) that rotates to operate the food grinder (paragraph 0029); 
an electrically operated power source (figs.3: (150)) carried by the base; 
an electrical power drive (figs.5-7: (142)) that rotates upon operating the electrically operated power source (figs.3: (150)) (paragraphs 0027-0028); 

a manual power drive (fig.1: (42)) that rotates upon operating the manually operated power source (fig.2: (40)); and 
a linkage (fig.5: (24)) movable between the electrical power drive (figs.5-7: (142)) and the manual power drive (fig.1: (42)) to selectively link the electrical power wheel or the manual power wheel to the grinder drive wheel to provide power to the food grinder (paragraph 0029).
	
Palmer does not disclose a grinder drive wheel that rotates to operate the food grinder; an electrical power wheel that rotates upon operating the electrically operated power source; a manual power wheel that rotates upon operating the manually operated power source; and the linkage movable between the electrical power wheel and the manual power wheel to selectively link the electrical power wheel or the manual power wheel to the grinder drive wheel to provide power to the food grinder.

Siegfried teaches an apparatus for a food grinding system (col.2 line 38- line 61), comprising:
a power source (fig.2: (9)) is connected to the food grinder by sprockets and a chain (col.2 lines 52-61).  
a base (fig.1: (1)); 
a food grinder (fig.1: (15)) is supported by the base; 
a grinder drive wheel (fig.2: (13)) that rotates to operate the food grinder; 
a power source (fig.2: (9)) carried by the base; 

a linkage (fig.1: (12)) to link the power wheel (fig.1: (11)) to the grinder drive wheel (fig.1: (13)) to provide power to the food grinder.

Both prior arts of Palmer and Siegfried are related to an apparatus for a food grinding system;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the grinder drive of the system of Palmer by a grinder drive wheel as taught by Siegfried; replace the electrical power drive of the system of Palmer by a power wheel as taught by Siegfried; replace the manual power drive by a power wheel as taught by Siegfried; and replace the linkage of the system of Palmer by the linkage as taught by Siegfried, thereby having a grinder drive wheel that rotates to operate the food grinder; an electrical power wheel that rotates upon operating the electrically operated power source;  a manual power wheel that rotates upon operating the manually operated power source; and a linkage movable between the electrical power wheel and the manual power wheel to selectively link the electrical power wheel or the manual power wheel to the grinder drive wheel to provide power to the food grinder, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 12, Siegfried teaches wherein a chain or belt guard is positioned to protect against user contact with the chain or belt (fig.2: (1)).  

Regarding claim 13, Palmer disclose wherein the electrically operated power source is an electric motor

Regarding claim 14, Palmer disclose wherein the electrical power drive comprises a motor power drive (figs.5-7: (142)), the manual power wheel comprises a manual power drive (fig.1: (42)), and the grinder drive (fig.5: (26));

Siegfried teaches the power source (fig.2: (9)) is connected to the food grinder by sprockets and a chain (col.2 lines 52-61).  
 Therefore, the modification of Palmer in view of Siegfried teaches wherein the electrical power wheel comprises a motor power sprocket the manual power wheel comprises a manual power sprocket, and the grinder drive wheel comprises a grinder sprocket

Regarding claim 15, Siegfried teaches wherein the linkage comprises a chain including a plurality of links and forming a closed loop (col.2 lines 52-61 and fig.2: the sprockets having a plurality of links, the chain around the sprockets is forming a closing loop).


Regarding claim 17, Palmer disclose Palmer disclose wherein the electrical power drive comprises a motor power drive (figs.5-7: (142)), the manual power wheel comprises a manual power drive (fig.1: (42)), and the grinder drive (fig.5: (26));
Siegfried teaches the power source (fig.2: (9)) is connected to the food grinder by pulleys and belt (col.2 lines 52-61).  
Therefore, the modification of Palmer in view of Siegfried teaches wherein the e 

Regarding claim 18, Siegfried teaches wherein the linkage comprises a belt (col.2 lines 52-61).

Regarding claim 19, Palmer disclose a food grinding system having alternative power sources (paragraphs 0023-0024 and fig.1: ((40) and (150)), comprising:
a food grinder (fig.1: (100)) mounted on a base (fig.1: (10)) (paragraph 0024-0029);   
the food grinder having a grinder drive (fig.5: (26)); 
an electric motor (figs.3: (150)) disposed on the base, 
the motor having a motor power drive (figs.5-7: (142)) adapted to selectively operative couple to the grinder drive (fig.5: (26)) by a linkage (fig.5: (24)) to provide power to the food grinder (paragraphs 0027-0029); and 
a manual rotary system (fig.2: (40)) disposed on the base, 


Palmer does not disclose a grinder drive wheel; a motor power wheel, a manually operated power wheel 
Siegfried teaches an apparatus for a food grinding system (col.2 line 38- line 61), comprising:
a power source (fig.2: (9)) is connected to the food grinder by sprockets and a chain (col.2 lines 52-61).  
a base (fig.1: (1)); 
a food grinder (fig.1: (15)) is supported by the base; 
a grinder drive wheel (fig.2: (13)) that rotates to operate the food grinder; 
a power source (fig.2: (9)) carried by the base; 
a power wheel drive (fig.1: (11)) that rotates upon operating the power source; 
a linkage (fig.1: (12)) to link the power wheel (fig.1: (11)) to the grinder drive wheel (fig.1: (13)) to provide power to the food grinder.
Both prior arts of Palmer and Siegfried are related to an apparatus for a food grinding system;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the grinder drive of the [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US20130327867A1) in view of Siegfried (US3537496A) as applied to claim 1 above with respect to claim 8; as applied to claim 11 above with respect to claim 16 and as applied to claim 19 above with respect to claim 20, and further in view of (Pedal-Powered Drivetrain System; PPDS).
Regarding claims 8, Palmer does not disclose wherein the second power source comprises one or more pedals.
PPDS teaches an apparatus for a food grinding system (page 9: summary, and page 16: paragraph 2.5.5) comprising:

wherein the manual rotary system can be included pedals and cranks (page 29-30: concept 2 and fig.13).   
Therefore with respect claim 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the second power source of the apparatus of Palmer by a power source comprises one or more pedals as taught by PPDS, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Therefore with respect claim 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the manually operated power source  of the system of Palmer by a manually operated pedal system as taught by PPDS, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Therefore with respect claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the manual rotary system of the system of Palmer by pedals and cranks as taught by .  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             



/JESSICA CAHILL/Primary Examiner, Art Unit 3753